 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT

 9                      CENTRAL DISTRICT OF CALIFORNIA

10

11   AMANDA B. B.,                       )   NO. ED CV 19-1844-E
                                         )
12                  Plaintiff,           )
                                         )
13        v.                             )   MEMORANDUM OPINION
                                         )
14   ANDREW SAUL, Commissioner of        )   AND ORDER OF REMAND
     Social Security Administration,     )
15                                       )
                    Defendant.           )
16   ____________________________________)

17

18        Pursuant to sentence four of 42 U.S.C. section 405(g), IT IS

19   HEREBY ORDERED that Plaintiff’s and Defendant’s motions for summary

20   judgment are denied, and this matter is remanded for further

21   administrative action consistent with this Opinion.

22

23                                PROCEEDINGS

24

25        Plaintiff filed a complaint on September 25, 2019, seeking

26   review of the Commissioner’s denial of benefits.    The parties

27   consented to proceed before a United States Magistrate Judge on

28   November 11, 2019. Plaintiff filed a motion for summary judgment on
 1   February 18, 2020.   Defendant filed a motion for summary judgment on

 2   March 17, 2020.   The Court has taken the motions under submission

 3   without oral argument.   See L.R. 7-15; “Order,” filed October 2,

 4   2019.

 5

 6                                 BACKGROUND

 7

 8        Plaintiff asserts disability since December 5, 2013, based on

 9   numerous alleged physical and mental impairments (Administrative

10   Record (“A.R.”) 212, 232, 238, 273, 285, 287).   An Administrative Law

11   Judge (“ALJ”) reviewed the record and heard testimony from a

12   vocational expert and from Plaintiff, who appeared at the hearing

13   without representation (A.R. 21-30, 36-57).

14

15        Of Plaintiff’s numerous alleged impairments, the ALJ found

16   severe only Plaintiff’s fibromyalgia and anxiety disorder (A.R. 23).

17   The ALJ stated that Plaintiff retains a residual functional capacity

18   for sedentary work, limited to: (1) routine, repetitive tasks with no

19   contact with the public and only occasional teamwork (more than five

20   people); and (2) no being off task for more than five percent of the

21   time, no being absent from work more than two times a month,1 no

22   hypervigilance, no quick decision making, no rapid physical

23   activities, and no complex tasks (A.R. 25-29 (“lowering” Plaintiff’s

24   residual functional capacity from that assessed by state agency

25   physicians assertedly “to reflect the limitations of [Plaintiff’s]

26
          1
27             The ALJ’s decision states that Plaintiff would miss
     work “one to time [sic] times a month” (A.R. 25). The Court has
28   interpreted this statement as meaning “one to two times a month.”

                                        2
 1   fibromyalgia,” and rejecting Plaintiff’s subjective complaints

 2   claiming greater limits)).   The ALJ determined that, with this

 3   capacity, Plaintiff could perform jobs existing in significant

 4   numbers in the national economy (A.R. 29-30 (adopting vocational

 5   expert testimony at A.R. 53-56)).   The Appeals Council denied review

 6   (A.R. 1-3).

 7

 8                             STANDARD OF REVIEW

 9

10        Under 42 U.S.C. section 405(g), this Court reviews the

11   Administration’s decision to determine if: (1) the Administration’s

12   findings are supported by substantial evidence; and (2) the

13   Administration used correct legal standards.   See Carmickle v.

14   Commissioner, 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue,

15   499 F.3d 1071, 1074 (9th Cir. 2007); see also Brewes v. Commissioner,

16   682 F.3d 1157, 1161 (9th Cir. 2012).    Substantial evidence is “such

17   relevant evidence as a reasonable mind might accept as adequate to

18   support a conclusion.”   Richardson v. Perales, 402 U.S. 389, 401

19   (1971) (citation and quotations omitted); see also Widmark v.

20   Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006).

21

22        If the evidence can support either outcome, the court may

23        not substitute its judgment for that of the ALJ.   But the

24        Commissioner’s decision cannot be affirmed simply by

25        isolating a specific quantum of supporting evidence.

26        Rather, a court must consider the record as a whole,

27        weighing both evidence that supports and evidence that

28        detracts from the [administrative] conclusion.

                                         3
 1   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citations and

 2   quotations omitted).

 3

 4                                  DISCUSSION

 5

 6        After consideration of the record as a whole, the Court reverses

 7   the Administration’s decision in part and remands the matter for

 8   further administrative proceedings.    As discussed below, the

 9   Administration materially erred in evaluating the evidence of record.

10

11   I.   Summary of the Relevant Medical Evidence

12

13        A.    Treatment Records

14

15        The Administrative Record contains periodic treatment notes from

16   the Akmakjian Spine and General Orthopaedics Center during October,

17   2011 - December, 2016 (A.R. 394-95, 477-500, 550-57).    The record

18   also contains periodic treatment notes from primary care physician

19   Dr. Arthur Jimenez during August, 2014 - December, 2016 (A.R. 385-89,

20   541-44).   Both sets of notes are difficult to decipher.

21

22        Plaintiff first presented to Dr. Akmakjian in October of 2011,

23   complaining of, inter alia, back pain, headaches, joint pain in her

24   knees, shoulders and hands and numbness/weakness in her back and

25   hands (A.R. 499).   On examination, Plaintiff had a positive straight

26   leg raising test (A.R. 498).   She was diagnosed with a herniated

27   nucleus pulposis at L5-S1, lumbar degenerative disc disease, low back

28   pain and sciatica (based in part on an October, 2011 MRI) (A.R. 498).

                                        4
 1   She was prescribed Norco and three lumbar epidural steroid injections

 2   (A.R. 498).

 3

 4        In January of 2012, Plaintiff complained of increasing low back

 5   pain and left lower extremity radiculitis (A.R. 497).   On

 6   examination, she had positive straight leg raising, positive

 7   Lasegue’s test, and spasm (A.R. 497).   She reportedly was also having

 8   headaches (A.R. 497).   She was diagnosed with left lower extremity

 9   radiculitis, and her Norco was continued (A.R. 497).    She then was

10   awaiting approval for a lumbar epidural steroid injection (A.R. 497).

11

12        In February, June and December of 2012, Plaintiff continued to

13   report pain (A.R. 494-96).   By June, she was attending physical

14   therapy and had undergone two lumbar spine epidural injections, which

15   reportedly provided only some relief (A.R. 495).   On examination,

16   Plaintiff had tenderness to palpation along the lumbar spine with

17   radiculopathy in the left leg, positive left straight leg raising,

18   and positive left Lasegue’s test (A.R. 495).   Her physical therapy

19   and medications were continued (A.R. 495).   In December, an updated

20   MRI was ordered due to Plaintiff’s worsening symptoms, and she was

21   given a TENS unit (A.R. 495).

22

23        In January of 2013, Plaintiff complained of worsening right hip

24   pain and groin pain (A.R. 493).   Pelvis and bilateral hip x-rays were

25   ordered (A.R. 493).   In July of 2013, Plaintiff complained of

26   worsening low back pain, and she reported that her lumbar epidural

27   injections had not helped (A.R. 492).   She was prescribed a lumbar

28   facet block injection, and her Norco was continued (A.R. 492).

                                        5
 1        In September of 2013, Plaintiff reported persistent low back

 2   pain (A.R. 491).   Examination results were largely unchanged from

 3   prior examinations (A.R. 491).   She was diagnosed with lumbar facet

 4   arthritis, her medications were continued, and her doctor scheduled

 5   an MRI and a facet block injection (A.R. 491).

 6

 7        In February of 2014, Plaintiff reported that her pain was

 8   persisting (A.R. 490).   Knee and cervical spine x-rays were normal

 9   (A.R. 396-98).2

10

11        In January of 2015, Plaintiff complained of low back pain, knee

12   pain and chronic headaches, and she was diagnosed with patella

13   tedonitis (A.R. 489).    A treatment record from February of 2015

14

15        2
               Plaintiff underwent a physical examination with Dr.
     Jimenez in August of 2014, at which time she was diagnosed with
16   osteoarthritis in her knees, joint pain, anxiety, cervical
17   degenerative disc disease, a mood disorder and opioid and
     sedative dependence (A.R. 389). In October of 2014, Plaintiff
18   reported headaches every day, with neck problems, severe
     bilateral knee pain and increased anxiety for which she was
19   prescribed Xanax and Norco and referred to a pain clinic (A.R.
     388).
20

21        An orthopedist with the Southern California Bone & Joint
     Clinic evaluated Plaintiff’s knees in November of 2014 (A.R. 390-
22   93). Plaintiff reported having constant bilateral knee pain
     (left greater than right) for the past five years, arthralgias,
23   joint and back pain, frequent, severe headaches, anxiety and
     sleep disturbance (A.R. 391). She reportedly had swelling in her
24   left knee, with grinding and radiation down the leg (A.R. 391).
25   On examination, her right leg was shorter than her left leg, and
     she had positive patellofemoral compression, pain with motion
26   under the patella on the right, bilateral tenderness of the
     patellar tendon and crepitus (A.R. 392). She was diagnosed with
27   knee pain, chondromalacia of the patella and patellar tendonitis
     (A.R. 392-93). She was referred for physical therapy, and her
28   Norco was continued (id.).

                                         6
 1   noted possible bilateral carpal tunnel syndrome and ordered bilateral

 2   knee MRIs (A.R. 488).   In April of 2015, Plaintiff was diagnosed with

 3   chronic myofascial pain (A.R. 487).

 4

 5        In June of 2015, Plaintiff complained of daily headaches, as

 6   well as pain in her neck, low back and knees (A.R. 486).   A lumbar

 7   spine MRI reflected degenerative changes, particularly at L4-L5 and

 8   L5-S1 (A.R. 402-03).    The MRI showed: (1) a three millimeter disc

 9   protrusion at L4-L5 with annular fissure, mild facet arthropathy, no

10   significant central canal narrowing and mild foraminal narrowing;

11   (2) a 3-4 millimeter disc protrusion at L5-S1 with a small annual

12   fissure, mild facet arthropathy, mild to moderate narrowing of the

13   left lateral recess, mild foraminal narrowing on the left and no

14   significant narrowing on the right; and (3) a 2-3 millimeter diffuse

15   disc bulge at T11-T12 without significant stenosis (A.R. 402-03).     A

16   right knee MRI reported only trace joint effusion (A.R. 404).

17   Plaintiff’s doctor requested approval for cervical facet blocks (A.R.

18   486).    When Plaintiff returned in August, Plaintiff reported that her

19   migraines were increasing (A.R. 485).   Her doctor added lidocaine

20   patches (A.R. 485).3

21

22        In October of 2015, Plaintiff reported increased pain in her

23   neck after having been in a motor vehicle accident earlier that month

24

25        3
               Plaintiff underwent another physical examination with
26   Dr. Jimenez in August of 2015, at which time Plaintiff was
     diagnosed with chronic pain syndrome, lumbar and cervical
27   degenerative disc disease, lumbago, sacroiliitis, anxiety,
     sedative dependence and osteoarthritis in her knees (A.R. 385-
28   86).

                                         7
 1   (A.R. 484).   The treatment record stated “possible MS - will see

 2   neurologist” (A.R. 484).4   In November, she reported worsening pain

 3   (A.R. 483).   A November, 2015 cervical spine MRI reflected

 4   degenerative disc disease at several levels, most prominent at C6-C7,

 5   which showed a 2-3 millimeter disc protrusion, mild central canal

 6   stenosis and minimal bilateral foraminal narrowing (A.R. 400-01).

 7   There were no significant interval changes from the May, 2015 study

 8   (A.R. 401; see also A.R. 406-07 (earlier study)).

 9

10        In February of 2016, she reported that she had received two

11   weeks of chiropractic treatment and was “seeing significant benefit”

12
          4
13             Plaintiff had gone to the Desert Valley Hospital
     emergency room in September of 2015, complaining of dizziness,
14   nausea, vomiting, abdominal pain and increasing headaches, and
     she then said that her vertigo medications were not working (A.R.
15   315). Plaintiff reported that she had 2-3 years of intermittent
     neurological symptoms, including paresthesias in various parts of
16   her body and occasional visual changes, and she was concerned she
17   might have multiple sclerosis (A.R. 315). A brain CT scan was
     normal (A.R. 322). Plaintiff was dehydrated and dizzy, and she
18   was ordered to follow up with a neurologist (A.R. 317-18).

19        She returned to the emergency room in October, after having
     been in the accident, complaining of neck pain/stiffness and
20   headache (A.R. 334). Plaintiff reportedly had a history of
21   bulging C6-C7 and lumbar spine discs from a car accident when she
     was young for which she was taking Norco three times a day (A.R.
22   334-35). On examination, Plaintiff appeared drowsy from her
     medications and she exhibited pain on both sides of her shoulders
23   consistent with cervical radiculopathy from her prior injury
     (A.R. 335). Cervical spine x-rays showed straightening of the
24   normal cervical lordosis and mild spondylosis of the C5-C6 and
25   C6-C7 levels with no acute findings (A.R. 337). She was
     diagnosed with a cervical spine strain and noted to have cervical
26   radiculopathy due to osteoarthritis (A.R. 337, 472). She was
     advised to continue taking Norco and to follow up with her
27   regular doctor for a possible physical therapy referral (A.R.
     337). In February of 2016, Plaintiff was given a Toradol
28   injection and referred to her regular doctor (A.R. 341).

                                        8
 1   (A.R. 482).5   Consistent with prior examinations, Plaintiff’s

 2   examination results showed spasm, painful/decreased range of motion,

 3   facet tenderness, positive Lasegue’s test, positive straight leg

 4   raising and possible Raynaud’s syndrome (A.R. 482).      She was referred

 5   for a rheumatology evaluation (A.R. 482).

 6

 7         In March of 2016, Plaintiff complained of neck pain and right

 8   hand numbness (A.R. 481).     She was taking Norco and using a lidocaine

 9   patch (A.R. 481).

10

11         In May of 2016, Plaintiff complained of neck and low back pain

12   and said she was still awaiting consultations by a neurologist and a

13   rheumatologist (A.R. 480).6    In July of 2016, Plaintiff complained of

14   low back pain and right hand numbness, and she said that her neck and

15   back “flare up” very easily (A.R. 479).      Her chiropractic treatment

16   reportedly was helping (A.R. 479).       Her medications were continued

17   (A.R. 479).

18   ///

19

20         5
               Treatment notes from Chiropractor Brad Hannon are dated
21   from February of 2016 through June of 2016 (A.R. 420-61).
     Plaintiff reported improvement, but with some “acute flare-ups”
22   (A.R. 422, 424, 426, 428, 430, 432, 434, 436, 438, 440, 442, 444,
     446, 448, 450, 452, 454, 456-58, 460).
23
           6
               Plaintiff underwent another physical examination with
24   Dr. Jimenez in June of 2016, at which time she exhibited
25   decreased range of motion in her neck (A.R. 543-44). Dr. Jimenez
     referred Plaintiff for neurology, pain management, psychiatry and
26   rheumatology evaluations (A.R. 543). Plaintiff returned in
     December of 2016, requesting a referral for pain management,
27   neurology and for a second rheumatology opinion (A.R. 541).
     Although Plaintiff requested a referral for a second rheumatology
28   opinion, there are no rheumatology opinions in the record.

                                          9
 1         In August of 2016, Plaintiff reported that she had been

 2   diagnosed with fibromyalgia by the neurologist, but the report was

 3   then unavailable (A.R. 553).7   Plaintiff was referred for another EMG

 4   study, MRI and pain management, with a note that she may need

 5   peripheral nerve surgery for carpal tunnel release (A.R. 553).8

 6

 7         In October of 2016, Plaintiff reported that a brain MRI was

 8   negative (A.R. 552).   Plaintiff was directed to follow up with a

 9   neurologist for her headaches, right carpal tunnel syndrome and

10   cervical radiculopathy (A.R. 552).    She declined another pain

11   injection at that time (A.R. 552).

12   ///

13   ///

14
           7
               Neurologist Dr. Raj Karnani evaluated Plaintiff in July
15   of 2016 (A.R. 505-09). Plaintiff complained of diffuse body
     aches, pain in her back and neck, numbness and weakness in the
16
     extremities, hip pain, headaches/chronic migraines, anxiety,
17   depression and random chill spots on her body, and she reportedly
     displayed “diffuse truncal and extremity tenderness” (A.R. 505,
18   508). EMG and nerve conduction studies were abnormal, revealing
     evidence of right carpal tunnel syndrome and C5-C6 radiculopathy
19   on the right side for which clinical correlation was recommended
     (A.R. 505-07). Plaintiff reported that she had been seeing an
20
     orthopedic doctor for six years and he/she could not figure out
21   what was wrong with her, but Plaintiff suspected multiple
     sclerosis or fibromyalgia (A.R. 508 (emphasis added)). On
22   examination, Plaintiff reportedly had reduced pinprick sensations
     and reduced proprioception in her lower extremities, but no other
23   abnormal findings (A.R. 508). Dr. Karnani diagnosed cervical and
     lumbar radiculopathy, hereditary and idiopathic neuropathy
24
     (unspecified), and bilateral carpal tunnel syndrome (A.R. 509).
25   Dr. Karnani also noted, “Patient likely has fibromyalgia as well”
     (A.R. 505 (emphasis added)). He referred Plaintiff to
26   rheumatology for evaluation and for pain management (A.R. 505).
           8
27             A September, 2016 brain MRI showed a partial “empty
     sella” of unknown clinical significance but no intracranial mass,
28   hemorrhage or hydrocephalus (A.R. 528).

                                          10
 1        In November of 2016, Plaintiff reportedly was still awaiting a

 2   pain management evaluation (A.R. 551).      In December of 2016,

 3   Plaintiff returned after having gone to the hospital for hip pain

 4   (A.R. 550).     Again, the record indicated that she might need carpal

 5   tunnel release (A.R. 550).

 6

 7        B.      Medical Source Opinions

 8

 9        Psychologist Dr. Rashin D’Angelo prepared a Mental Evaluation by

10   Psychologist, dated October 14, 2016 (A.R. 532-36).      Before preparing

11   this evaluation, Dr. D’Angelo did not review any of Plaintiff’s

12   medical records (A.R. 532).     Plaintiff reportedly complained to Dr.

13   D’Angelo of anxiety, pain, arthritis, degenerative disc disease,

14   empty sella syndrome, fibromyalgia, panic attacks, paranoia, fear,

15   erratic sleep and feeling overwhelmed (A.R. 532-33).      After a mental

16   status examination, Dr. D’Angelo diagnosed anxiety disorder (not

17   otherwise specified) and assigned a Global Assessment of Functioning

18   score of 70 (A.R. 535).

19

20        Dr. D’Angelo opined that Plaintiff has only mild difficulties in

21   maintaining social functioning and no difficulties in focusing and

22   maintaining attention, concentration, persistence and pace (A.R.

23   535).     Dr. D’Angelo opined that Plaintiff would have no mental

24   limitations performing simple and repetitive tasks, performing

25   detailed and complex tasks or performing work activities on a

26   consistent basis without special or additional supervision (A.R.

27   535).     Dr. D’Angelo further opined that Plaintiff would have only

28   mild limitations completing a normal workday or work week “due to her

                                            11
 1   physical issues,”9 mild limitations accepting instructions from

 2   supervisors and interacting with coworkers and with the public, and

 3   mild difficulties handling the usual stress, changes and demands of

 4   gainful employment (A.R. 535).    Dr. D’Angelo gave Plaintiff a good

 5   prognosis, opining that Plaintiff’s condition would significantly

 6   improve with treatment to improve her coping and stress management

 7   skills (A.R. 535-36).

 8

 9        State agency physicians Dr. Julie Chu and Dr. Alan Berkowitz

10   reviewed the record as of late 2016 and found “there [was]

11   insufficient evidence to adjudicate the severity of all of

12   [Plaintiff’s] physical allegations” from her alleged onset date to

13   her date last insured of June 30, 2015, for her Title II claim.    See

14   A.R. 65-66; see also A.R. 21 (noting that Plaintiff had applied for

15   both supplemental security income and disability insurance benefits).

16   The Findings of Fact and Analysis of Evidence section of the state

17   agency physicians’ report described the records from Drs. Jimenez and

18   Akmakjian as “illegible” (A.R. 65-66).   This section of the report

19   also noted that there was “scant documentation” of musculoskeletal

20   examinations with ranges of motions, neurological examinations, or

21   gait descriptions (A.R. 65-66).   Dr. Karnani’s neurological

22   evaluation evidently was not in the record reviewed by the state

23   agency physicians, and it appears that the record also did not then

24   include Plaintiff’s MRI studies (because none are mentioned in the

25   Findings of Fact and Analysis of Evidence) (A.R. 61-66, 77-82).    The

26
          9
27             Dr. D’Angelo, a psychologist who reviewed none of
     Plaintff’s medical records, did not indicate what “physical
28   issues” Dr. D’Angelo may have had in mind.

                                         12
 1   state agency physicians believed that a consultative examination

 2   would be needed to evaluate the severity of Plaintiff’s impairments

 3   (A.R. 64).

 4

 5        Based on the limited evidence reviewed, Dr. Chu found

 6   Plaintiff’s medically determinable impairments of degenerative disc

 7   disease and “spine disorders” “severe,” but found no other physical

 8   medically determinable impairments (A.R. 68).   Dr. Chu opined that

 9   Plaintiff was capable of performing medium work with certain postural

10   and environmental limitations (for Plaintiff’s Title XVI claim only)

11   (A.R. 66, 68, 70-72).   Dr. Berkowitz found Plaintiff’s anxiety

12   disorder non-severe (A.R. 66, 68, 70).

13

14        On reconsideration, state agency physician Dr. E. Steinsapir and

15   state agency psychologist Dr. M. Bongiovani reviewed the updated

16   record in February of 2017, which included Dr. Karnani’s records and

17   updated records from Drs. Jimenez and Akmakjian (A.R. 94-98, 99).

18   Dr. Jimenez’s records were described as “hard to decipher,” and Dr.

19   Akmakjian’s records were described as mostly “illegible” (A.R. 99).

20   Dr. Bongiovani affirmed the previous non-severity finding for

21   Plaintiff’s anxiety disorder (A.R. 99, 100-02).   Dr. Steinsapir

22   believed that Plaintiff’s medically determinable “spine disorders”

23   were “severe,” but stated that Plaintiff’s medically determinable

24   impairments of fibromyalgia, carpal tunnel syndrome, anxiety

25   disorders, and substance addition disorders were all assertedly “non

26   severe” (A.R. 101).   Dr. Steinsapir adopted the same residual

27   functional capacity that Dr. Chu had offered on initial review (A.R.

28   104-05).

                                        13
 1   II.   The ALJ Materially Erred in Evaluating the Medical Evidence.

 2

 3         As indicated above, the ALJ reviewed the medical record and

 4   found that Plaintiff has severe fibromyalgia and anxiety disorder

 5   (A.R. 23, 27).   In so finding, and in assessing Plaintiff’s residual

 6   functional capacity, the ALJ reportedly gave “little weight” to the

 7   opinions of the state agency physicians (A.R. 27).   Yet, the opinions

 8   of the state agency physicians were the only arguably competent

 9   medical opinions in the record regarding Plaintiff’s physical

10   residual functional capacity.10   The ALJ did not order a consultative

11   examination related to Plaintiff’s physical condition (an examination

12   the state agency physicians believed was necessary).   The ALJ did not

13   develop the record further despite the state agency physicians’

14   observations that much of the medical record reviewed was illegible

15   or difficult to decipher.    Rather, unaided by expert medical opinion

16   or a fully legible medical record, the ALJ proceeded to assess a

17   residual functional capacity the ALJ purportedly believed would

18   “reflect the limitations of [Plaintiff’s] [severe] fibromyalgia”

19   (A.R. 23, 27).   In so doing, the ALJ appears necessarily to have

20   relied on his own non-medical lay opinion of Plaintiff’s fibromyalgia

21   and resulting limitations.

22

23         An ALJ cannot properly rely on the ALJ’s own lay knowledge to

24   make medical interpretations of examination results or to determine

25

26
           10
               The Court does not regard the consultative
27   psychologist’s reference to unspecified “physical issues” as a an
     arguably competent medical opinion regarding Plaintiff’s physical
28   residual functional capacity. See footnote 9 supra.

                                         14
 1   the severity of medically determinable impairments.    See Tackett v.

 2   Apfel, 180 F.3d 1094, 1102-03 (9th Cir. 1999); Balsamo v. Chater, 142

 3   F.3d 75, 81 (2d Cir. 1998); see also Rohan v. Chater, 98 F.3d 966,

 4   970 (7th Cir. 1996) (“ALJs must not succumb to the temptation to play

 5   doctor and make their own independent medical findings”); Day v.

 6   Weinberger, 522 F.2d 1154, 1156 (9th Cir. 1975) (an ALJ is forbidden

 7   from making his or her own medical assessment beyond that

 8   demonstrated by the record).   Particularly given the partial

 9   illegibility of the medical record, the ALJ could not competently

10   translate the medical evidence into a residual functional capacity

11   assessment, absent expert medical assistance.   See Tackett v. Apfel,

12   180 F.3d at 1102-03 (ALJ’s residual functional capacity assessment

13   cannot stand in the absence of evidentiary support).

14

15        Instead of making his own lay assessment of Plaintiff’s physical

16   limitations, the ALJ should have ordered an examination and

17   evaluation of Plaintiff by a consultative specialist and should have

18   developed the record further to address the problem of the illegible

19   treatment notes.   See Day v. Weinberger, 522 F.2d at 1156; see also

20   Reed v. Massanari, 270 F.3d 838, 843 (9th Cir. 2001) (where available

21   medical evidence is insufficient to determine the severity of the

22   claimant’s impairment, the ALJ should order a consultative

23   examination by a specialist); accord Kish v. Colvin, 552 Fed. App’x

24   650 (2014); see generally McLeod v. Astrue, 640 F.3d 881, 885 (9th

25   Cir. 2011) (ALJ must develop record when there is ambiguous evidence

26   or when the record is inadequate to allow for proper evaluation of

27   the evidence; ALJ must be “especially diligent” when the claimant is

28   unrepresented) (citations omitted); Mayes v. Massanari, 276 F.3d 453,

                                        15
 1   459-60 (9th Cir. 2001) (same); Brissett v. Heckler, 730 F.2d 548, 550

 2   (8th Cir. 1984) (remand warranted where material portions of the

 3   record were illegible); Brown v. Heckler, 713 F.2d 441, 443 (9th Cir.

 4   1983) (“[T]he ALJ has a special duty to fully and fairly develop the

 5   record to assure the claimant’s interests are considered.    This duty

 6   exists even when the claimant is represented by counsel.”).

 7

 8        On the current record, the Court is unable to deem the ALJ’s

 9   errors to have been harmless.   See Treichler v. Commissioner, 775

10   F.3d 1090, 1105 (9th Cir. 2014) (“Where, as in this case, an ALJ

11   makes a legal error, but the record is uncertain and ambiguous, the

12   proper approach is to remand the case to the agency”); see also

13   Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012) (an error “is

14   harmless where it is inconsequential to the ultimate non-disability

15   determination”) (citations and quotations omitted); McLeod v. Astrue,

16   640 F.3d at 887 (error not harmless where “the reviewing court can

17   determine from the ‘circumstances of the case’ that further

18   administrative review is needed to determine whether there was

19   prejudice from the error”).

20

21   III. Remand for Further Administrative Proceedings is Appropriate.

22

23        Remand is appropriate because the circumstances of this case

24   suggest that further development of the record and further

25   administrative review could remedy the ALJ’s errors.   See McLeod v.

26   Astrue, 640 F.3d at 888; see also INS v. Ventura, 537 U.S. 12, 16

27   (2002) (upon reversal of an administrative determination, the proper

28   course is remand for additional agency investigation or explanation,

                                        16
 1   except in rare circumstances); Leon v. Berryhill, 880 F.3d 1041, 1044

 2   (9th Cir. 2017) (reversal with a directive for the immediate

 3   calculation of benefits is a “rare and prophylactic exception to the

 4   well-established ordinary remand rule”); Dominguez v. Colvin, 808

 5   F.3d 403, 407 (9th Cir. 2015) (“Unless the district court concludes

 6   that further administrative proceedings would serve no useful

 7   purpose, it may not remand with a direction to provide benefits”);

 8   Treichler v. Commissioner, 775 F.3d at 1101 n.5 (remand for further

 9   administrative proceedings is the proper remedy “in all but the

10   rarest cases”); Harman v. Apfel, 211 F.3d 1172, 1180-81 (9th Cir.),

11   cert. denied, 531 U.S. 1038 (2000) (remand for further proceedings

12   rather than for the immediate payment of benefits is appropriate

13   where there are “sufficient unanswered questions in the record”).

14   There remain significant unanswered questions in the present record.

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                       17
 1                                 CONCLUSION

 2

 3        For all of the foregoing reasons,11 Plaintiff’s and Defendant’s

 4   motions for summary judgment are denied and this matter is remanded

 5   for further administrative action consistent with this Opinion.

 6

 7        LET JUDGMENT BE ENTERED ACCORDINGLY.

 8

 9             DATED: April 2, 2020.

10

11                                              /s/
                                           CHARLES F. EICK
12                                 UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26
          11
               The Court has not reached any other issue raised by
27   Plaintiff except insofar as to determine that reversal with a
     directive for the immediate payment of benefits would not be
28   appropriate at this time.

                                       18
